EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Relevant prior art to be made of record includes Lee et al. (World Patent Application WO 2011/108840), hereinafter Lee, and Shelton et al. (US Patent Application Publication 2008/0308603), hereinafter Shelton.
Lee teaches a surgical system and robotic surgical assembly for selective connection to a robotic arm (Lee, Fig. 20, ¶[0173]), comprising an instrument drive unit including a first translatable member (Lee, ¶[0174], friction clutches 120a  and 120b are translatable members; Figs. 18 and 19, translating in the x direction). Lee’s diagrams are in black box form (Lee, Fig. 20, for example), and Lee does not expressly show that 
However, the prior art does not teach or suggest a surgical system for selective connection to a robotic arm having independent rotatable members that rotate about a common axis, operatively associated with translatable members, which operate an end effector in some embodiments, and in which the first and second translatable members define a common plane in some embodiments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792